Exhibit 10.63

Execution Version

WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT

THIS WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT (as the same may from time
to time be amended, restated or otherwise modified, this “Agreement”) is made as
of August 4, 2008 and entered into by and among SALIX PHARMACEUTICALS, LTD. (the
“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”), and the lenders party hereto (collectively, the
“Lenders”).

RECITALS

A. The Borrower, the Lenders and the Administrative Agent have entered into that
certain Credit Agreement dated as of February 22, 2007 (as amended hereby and as
further amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make the Loans (such
term, together with each other capitalized term used in this Agreement but not
defined in this Agreement, shall be defined in accordance with the Credit
Agreement) and other extensions of credit, all upon the terms and conditions set
forth in the Credit Agreement.

B. The Borrower has requested that the Administrative Agent and the Lenders
agree to a waiver and certain amendments to the Credit Agreement.

C. Subject to the terms and conditions hereof, the Lenders are willing to grant
the Borrower’s requests.

D. In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Waiver. Subject to the terms and conditions hereof, including, without
limitation, the conditions to effectiveness set forth in Section 3, the
Administrative Agent and the Lenders hereby waive any Event of Default that may
have arisen under Section 8.01(d) and/or Section 8.01(n) solely as a result of
the approval by Office of Generic Drugs on December 28, 2007 of three generic
balsalazide capsule products, as disclosed in the “Notes to Condensed
Consolidated Financial Statements” in the Form 10-Q filed by the Borrower with
the United States Securities and Exchange Commission on May 7, 2008 (the
pertinent portion of which is set forth on Exhibit A hereto).

2. Amendments to the Credit Agreement. The Administrative Agent, the Lenders and
the Borrower agree to amend, effective in accordance with Section 3 below, the
Credit Agreement as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating or adding (as applicable) the following definitions in their entirety:

“‘Applicable Rate’ means, from the effective date of the Waiver and First
Amendment, for so long as all Outstanding Amounts are fully cash collateralized
in accordance with Section 2.14, and provided that no Default or Event of
Default has occurred and is continuing, the following percentages per annum set
forth for Level I. Otherwise, ‘Applicable



--------------------------------------------------------------------------------

Rate’ means the following percentages per annum, based upon the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

Level

  

Consolidated

Leverage Ratio

  

Commitment Fee (bps)

  

Applicable Rate for
Eurodollar Rate Loans
(bps)

  

Letter of Credit Fee (bps)

  

Applicable Rate for Base
Rate Loans (bps)

I    Less than 1.00 to 1.00    25.0    100.0    100.0    0.0 II    Greater than
or equal to 1.00 to 1.00 but less than 1.50 to 1.00    30.0    125.0    125.0   
25.0 III    Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00   
35.0    150.0    150.0    50.0 IV    Greater than or equal to 2.00 to 1.00   
50.0    175.0    175.0    75.0

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level IV shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. The Applicable Rate in effect
from the Closing Date until receipt by the Administrative Agent of the
Borrower’s Compliance Certificate for the fiscal quarter ended June 30, 2007
shall be determined based upon Pricing Level I.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).”

“‘Waiver and First Amendment’ means that certain Waiver and First Amendment to
Credit Agreement dated as of August 4, 2008 by and among the Borrower, the
Administrative Agent and the lenders party thereto.”

(b) Article II is hereby amended by adding the following Section 2.14:

“2.14 Collateralization. Notwithstanding anything contained herein, or in any
other Loan Document, to the contrary, the Borrower shall pledge and deposit with
the Administrative Agent, for the benefit of the Secured Parties, an amount in
cash equal to 100% of all Outstanding Amounts as cash collateral for the
Obligations and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (which documents are hereby consented
to by the Lenders). Such cash collateral shall be maintained in a blocked
deposit account or certificate of deposit at Bank of America and shall be
subject to the dominion



--------------------------------------------------------------------------------

and control of the Administrative Agent. The Borrower hereby reaffirms the
security interests granted under the Collateral Agreement, which such grants
include a security interest in all cash, deposit accounts, certificates of
deposit and all balances therein and all proceeds of the foregoing, including,
without limitation, the cash collateral and related account contemplated hereby,
all in favor of the Administrative Agent and for the benefit of the Secured
Parties. In addition to the other conditions and requirements for Credit
Extensions set forth herein, no further Credit Extension shall be permitted
unless and until each such requested Credit Extension is fully cash
collateralized in accordance herewith.”

(c) Section 4.02 of the Credit Agreement is hereby amended by adding the
following item (d):

“(d) The Administrative Agent shall have received cash collateral in an amount
equal to 100% of each such Credit Extension in accordance with Section 2.14.”

(d) Section 6.02(a) of the Credit Agreement is hereby amended and restated as
follows:

“(a) subject to the limitation set forth in Section 7.12(d), concurrently with
the delivery of the financial statements referred to in Sections 6.01(a) and
(b), a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower;”

(e) Section 7.12 is hereby amended and restated in its entirety to read as
follows:

“7.12 Financial Covenants.

(a) Consolidated Leverage Ratio. Except as provided in subsection (d) below,
permit the Consolidated Leverage Ratio at any time during any period of four
fiscal quarters of the Borrower to be greater than 2.75 to 1.00;

(b) Consolidated Fixed Charge Coverage Ratio. Except as provided in subsection
(d) below, permit the Consolidated Fixed Charge Coverage Ratio as of the end of
any fiscal quarter of the Borrower to be less than 1.25 to 1.00;

(c) Minimum Cash Balance. At all times maintain a cash balance on the balance
sheet of the Borrower of not less than $23,000,000.

(d) From the effective date of the Waiver and First Amendment, so long as all
Outstanding Amounts are fully cash collateralized in accordance with
Section 2.14, and provided that no Default or Event of Default has occurred and
is continuing, compliance by the Borrower and its Subsidiaries with the
financial covenants set forth in subsection (a) and subsection (b) above shall
be suspended. In furtherance thereof, during such period neither the Borrower
nor any of its Subsidiaries shall be required to complete a Compliance
Certificate pursuant to Section 6.02(a) with respect to Sections 7.12(a) and
7.12(b); provided that nothing in this subsection (d) shall be deemed to limit
or otherwise restrict the scope or type of information that the Administrative
Agent and Lenders may request from the Borrower and its Subsidiaries under this
Agreement, including, without limitation, Compliance Certificates showing
financial covenant calculations.”



--------------------------------------------------------------------------------

(f) Schedule 2.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as set forth on Schedule 2.01 hereto.

(g) Exhibit D of the Credit Agreement is hereby amended and restated in its
entirety to read as set forth on Exhibit D hereto.

(h) All references to “RBC Centura Bank” in the Credit Agreement and all other
applicable Loan Documents are hereby amended to read “RBC Bank (USA) (formerly
known as RBC Centura Bank).”

3. Effectiveness; Conditions Precedent. This Agreement shall be effective when
all of the conditions set forth in this Section 3 shall have been satisfied in
form and substance satisfactory to the Administrative Agent:

(a) The Administrative Agent shall have received duly executed counterparts of
this Agreement from each of the Borrower, its Subsidiaries, the Administrative
Agent and each Lender consenting to the terms hereof (each such Lender, a
“Consenting Lender”) and acknowledged by each Lender not consenting to this
Agreement and exiting the credit facility concurrently with the effectiveness
hereof (each such Lender, an “Exiting Lender”).

(b) The Borrower shall have paid all reasonable professional fees and expenses
of the Administrative Agent in connection with this Agreement, the Loan
Documents and the transactions contemplated hereby (including all reasonable
fees and expenses of Winston & Strawn LLP in its capacity as counsel to the
Administrative Agent) pursuant to wire transfer instructions to be provided by
the Administrative Agent.

(c) In addition to any amounts previously paid or owing to the Administrative
Agent or Lenders, the Borrower shall have paid to the Administrative Agent for
the benefit of each Consenting Lender a consent fee in an amount equal to 25
basis points times the sum of each Consenting Lender’s Commitment (after giving
effect to the Commitment Reduction set forth in Section 2(f) above).

(d) The Administrative Agent shall have received a favorable opinion of counsel
to the Borrower, addressed to the Administrative Agent and each Lender, in form
and substance satisfactory to the Administrative Agent.

(e) The deposit account (the “Cash Collateral Account”) referenced in
Section 2(b) hereof shall have been established and cash collateral in an amount
equal to 100% of all Outstanding Amounts shall have been deposited therein.

(f) The Cash Collateral Account shall be subject to a deposit account control
agreement perfecting the Administrative Agent’s security interest (for the
benefit of the Secured Parties).

(g) The Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Agreement.

4. Lender Consent. By their execution hereof, each Consenting Lender and each
Exiting Lender consents to the non pro-rata repayment in full and exit of each
Exiting Lender, notwithstanding any provision of the Credit Agreement (including
without limitation, Section 2.13) or any other Loan Document.



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders that (a) each Loan Party
has the legal power and authority to execute and deliver this Agreement; (b) the
officers of each Loan Party executing this Agreement have been duly authorized
to execute and deliver the same and bind each Loan Party with respect to the
provisions hereof; (c) the execution and delivery hereof by each Loan Party and
the performance and observance by each Loan Party of the provisions hereof do
not violate or conflict with any organizational document of any Loan Party or
any law applicable to any Loan Party or result in a breach of any provision of
or constitute a default under any other agreement, instrument or document
binding upon or enforceable against any Loan Party; (d) (after giving effect to
the waiver set forth in Section 1) no Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of this Agreement or by the performance or observance of any provision
hereof; (e) no Loan Party is aware of any claim or offset against, or defense or
counterclaim to, any Loan Party’s obligations or liabilities under the Credit
Agreement or any other Loan Document; (f) this Agreement and each document
executed by each Loan Party in connection herewith constitute valid and binding
obligations of the applicable Loan Party in every respect, enforceable in
accordance with their terms; (g) no Loan Party has received a notice of default
of any kind from any material account debtor or any counterparty to a Material
Contract and no material account debtor or counterparty to a Material Contract
has asserted any right of set-off, deduction or counterclaim with respect to any
account or such Material Contract, respectively and (h) (after giving effect to
the waiver set forth in Section 1) all representations and warranties made by
the Borrower and contained in this Agreement, the Credit Agreement or any other
Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Agreement to the same extent as though
made on and as of such date, except to the extent that any thereof expressly
relate to an earlier date.

6. Release. Each Loan Party hereby waives and releases the Administrative Agent,
each Lender and their respective directors, officers, employees, agents,
attorneys, affiliates and subsidiaries (each a “Releasee”) from any and all
claims, offsets, defenses and counterclaims, known and unknown, that any Loan
Party may have as of the date of this Agreement based upon, relating to, or
arising out of the Obligations and related transactions in any way.

Notwithstanding the foregoing, this Section 6 shall not constitute a release of
the obligations of the Administrative Agent or any Lender under the Loan
Documents, such waiver and release being with full knowledge and understanding
of the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.

7. Covenant Not to Sue. Each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any claim released, remised and discharged by such Loan
Party pursuant to Section 6 above. If any Loan Party or any of its successors,
assigns or other legal representations violates the foregoing covenant, such
Loan Party, for itself and its successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.

8. Loan Documents Unaffected. Except as otherwise specifically amended hereby,
all provisions of the Credit Agreement and the other Loan Documents shall remain
in full force and effect and be unaffected hereby. The parties hereto
acknowledge and agree that this Agreement constitutes a “Loan Document” under
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

9. Subsidiary Guarantor Acknowledgement. Each Subsidiary Guarantor, by signing
this Agreement:

(a) Consents and agrees to and acknowledges the terms of this Agreement,
including, without limitation, the waiver and amendments to the Credit Agreement
set forth herein.

(b) Acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or otherwise bound shall continue in full force
and effect and that all of such Subsidiary Guarantor’s obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Agreement.

(c) Represents and warrants to the Administrative Agent and the Lenders that all
representations and warranties made by such Subsidiary Guarantor and contained
in this Agreement or any other Loan Document to which it is a party are true and
correct in all material respects on and as of the date of this Agreement to the
same extent as though made on and as of such date, except to the extent that any
thereof expressly relate to an earlier date.

(d) Acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Agreement, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the terms of this
Agreement and (ii) nothing in the Credit Agreement, this Agreement or any other
Loan Document shall be deemed to require the consent of such Subsidiary
Guarantor to any future waivers or amendments or modifications to the Credit
Agreement.

10. No Other Promises or Inducements. There are no promises or inducements that
have been made to any party hereto to cause such party to enter into this
Agreement other than those that are set forth in this Agreement. This Agreement
has been entered into by the Borrower and each Subsidiary Guarantor freely,
voluntarily, with full knowledge, and without duress, and, in executing this
Agreement, neither the Borrower nor any Subsidiary Guarantor is relying on any
other representations, either written or oral, express or implied, made to the
Borrower or any Subsidiary Guarantor by the Administrative Agent. The Borrower
and each Subsidiary Guarantor agrees that the consideration received by the
Borrower under this Agreement has been actual and adequate.

11. No Course of Dealing. Each Loan Party acknowledges and agrees that, (a) this
Agreement is not intended to, nor shall it, establish any course of dealing
between the Loan Parties, the Administrative Agent and the Lenders that is
inconsistent with the express terms of the Credit Agreement or any other Loan
Document, (b) notwithstanding any course of dealing between the Loan Parties,
the Administrative Agent and the Lenders prior to the date hereof, except as set
forth herein, the Lenders shall not be obligated to make any Loan, except in
accordance with the terms and conditions of this Agreement and the Credit
Agreement (as amended hereby), and (c) neither the Administrative Agent nor any
Lender shall be under any obligation to forbear from exercising any of its
rights or remedies upon the occurrence of any Default or Event of Default.
Nothing herein modifies the agreements among the Administrative Agent and the
Lenders with respect to the exercise of their respective rights and remedies
under the terms of the Credit Agreement.

12. No Waiver. Each Loan Party acknowledges and agrees that other than as
expressly set forth in Section 1 (a) this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders
under the Credit Agreement or any Loan Document, nor shall it constitute a
continuing waiver at any time and (b) nothing herein shall be deemed to
constitute a waiver of any Default or Event of Default and, nothing herein shall
in any way prejudice the rights and remedies of



--------------------------------------------------------------------------------

the Administrative Agent or the Lenders under the Credit Agreement, any Loan
Document or applicable law. In addition, the Administrative Agent shall have the
right to waive any condition or conditions set forth in this Agreement, the
Credit Agreement or any Loan Document, in its sole discretion, and any such
waiver shall not prejudice, waive or reduce any other right or remedy that the
Administrative Agent may have against any Loan Party.

13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

14. Entire Agreement. This Agreement sets forth the entire agreement and
understanding among the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements, and undertakings of every kind and
nature among them with respect to the subject matter hereof.

15. Counterparts. This Agreement may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts and by facsimile
signature, and each such counterpart, when executed and delivered, shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Agreement.

16. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigned in accordance with Section 10.06 of the Credit
Agreement.

17. Severability Of Provisions; Captions; Attachments. Wherever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The captions to Sections and subsections herein are inserted for
convenience only and shall be ignored in interpreting the provisions of this
Agreement. Each schedule or exhibit attached to this Agreement shall be
incorporated herein and shall be deemed to be a part hereof.

18. JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THEM, OR ANY OF THEM,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.



--------------------------------------------------------------------------------

Borrower

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

SALIX PHARMACEUTICALS, LTD. By:  

/s/ Adam C. Derbyshire

Name:   Adam C. Derbyshire Title:  

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

Subsidiary Guarantor Acknowledgement and Consent

IN WITNESS WHEREOF, the undersigned hereby acknowledges and consents to this
Agreement as of the date first above written.

 

SALIX PHARMACEUTICALS, INC. By:  

/s/ Adam C. Derbyshire

Name:   Adam C. Derbyshire Title:  

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

Subsidiary Guarantor Acknowledgement and Consent

IN WITNESS WHEREOF, the undersigned hereby acknowledges and consents to this
Agreement as of the date first above written.

 

GLYCYX PHARMACEUTICALS, LTD. By:  

/s/ Adam C. Derbyshire

Name:   Adam C. Derbyshire Title:  

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

Subsidiary Guarantor Acknowledgement and Consent

IN WITNESS WHEREOF, the undersigned hereby acknowledges and consents to this
Agreement as of the date first above written.

 

INKINE PHARMACEUTICAL COMPANY, INC. By:  

/s/ Adam C. Derbyshire

Name:   Adam C. Derbyshire Title:  

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

Subsidiary Guarantor Acknowledgement and Consent

IN WITNESS WHEREOF, the undersigned hereby acknowledges and consents to this
Agreement as of the date first above written.

 

CORBEC PHARMACEUTICALS, INC. By:  

/s/ Adam C. Derbyshire

Name:   Adam C. Derbyshire Title:  

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

Subsidiary Guarantor Acknowledgement and Consent

IN WITNESS WHEREOF, the undersigned hereby acknowledges and consents to this
Agreement as of the date first above written.

 

SANGEN PHARMACEUTICAL COMPANY By:  

/s/ Adam C. Derbyshire

Name:   Adam C. Derbyshire Title:  

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

Administrative Agent

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Anne Zesche

Name:   Anne Zesche Title:   Vice President



--------------------------------------------------------------------------------

Consenting Lender

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

BANK OF AMERICA, N.A. By:  

/s/ Lynette Songy

Name:  

Lynette M. Songy

Title:  

Senior Vice President



--------------------------------------------------------------------------------

Consenting Lender

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

WACHOVIA BANK, N.A.

By:  

/s/ C. Douglass Riddle

Name:   C. Douglass Riddle Title:   Senior Vice President



--------------------------------------------------------------------------------

Consenting Lender

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

RBC BANK (USA)

(formerly known as RBC Centura Bank)

By:  

/s/ Richard Brown

Name:   Richard Brown Title:   Senior Vice President



--------------------------------------------------------------------------------

Consenting Lender

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

Branch Banking and Trust Company By:  

/s/ Jack M. Frost

Name:   Jack M. Frost Title:   Senior Vice President



--------------------------------------------------------------------------------

Consenting Lender

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

LASALLE BANK NATIONAL ASSOCIATION By:  

/s/ Lynette Songy

Name:   Lynette M. Songy Title:   Senior Vice President



--------------------------------------------------------------------------------

Exiting Lender

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

FIRST HORIZON BANK By:  

/s/ Andy Cook

Name:   Andy Cook Title:   Senior Vice President